ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 2:19-cv-00856-GMN-NJK Document 97

RILEY A. CLAYTON
Nevada Bar No. 005260

rclayton@lawhjc.com

HALL JAFFE & CLAYTON, LLP
7425 PEAK DRIVE
LAS VEGAS, NEVADA 89128
(702) 316-4111
FAX (702)316-4114

Attorneys for Defendants,
Caesars Entertainment Corporation &

Filed 10/28/19 Page 1 of 6

PHWLV, LLC dba Planet Hollywood Resort & Casino

Ethan Thomas

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
LATONIA SMITH, CASENO.:  2:19-cv-00856-GMN-NJK
Plaintiff,
VS. DEFENDANTS, CAESARS
ENTERTAINMENT CORPORATION’S,
CAESARS ENTERTAINMENT PHWLYV, LLC D/B/A PLANET

CORPORATION a Delaware corporation;
PHWLYV, LLC d/b/a PLANET HOLLYWOOD
RESORT AND CASINO, a Nevada limited
liability company; SHANNON PIERCE;
ETHAN THOMAS

Defendants.

 

 

HOLLYWOOD RESORT AND CASINO’S,
AND ETHAN THOMAS’, OPPOSITION TO
PLAINTIFF’S MOTION TO EXPEDITE
HEARING ON PLAINTIFF’S MOTION TO
REMAND/EXTRADITE ACTION TO
STATE COURT (ECF NO. 92)

Defendants, Caesars Entertainment Corporation (“CEC”), PHWLV, LLC d/b/a Planet

Hollywood Resort and Casino (“PHWLV”), and Ethan Thomas (“Thomas”), (hereinafter, CEC,

PHWLYV and Thomas are collectively referred to as “Defendants”), by and through their counsel of

record, Hall Jaffe & Clayton, LLP, hereby file their Opposition To Plaintiff's Motion To Expedite

Hearing on Plaintiff's Motion To Remand/Extradite Action To State Court (ECF NO. 92).

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00856-GMN-NJK Document 97 Filed 10/28/19 Page 2 of 6

As set forth below, Plaintiff's Motion To Expedite should be denied because Plaintiff falsely: (1)
attempts to push this Court towards its own recusal by making wholly unsupported and improper
allegations against the Court about being “biased” in favor of the Defendants; (2) claims that Defendants
are destroying or altering evidence while motions are pending and discovery is stayed; and (3) argues she
would be prej udiced if this motion is granted. Because these representations are improper and
inaccurate, Defendants request that this Court deny Plaintiff’s Motion to Expedite (ECF No. 92).

This Opposition is made and based upon the pleadings and papers on file herein, the following
memorandum of points and authorities, and any oral argument allowed at the time of hearing on this
matter.

DATED this 23" day of October, 2019.

HALL JAFFE & CLAYTON, LLP

ody Aly p—

” RILEY A. CLAYTON i

Nevada Bar No. 005260

7425 Peak Drive

Las Vegas, Nevada 89128

Attorneys for Defendants, Caesars
Entertainment Corporation, PHWLV, LLC dba

Planet Hollywood Resort & Casino; Ethan
Thomas
MEMORANDUM OF POINTS AND AUTHORITIES
1, INTRODUCTION AND RELEVANT PROCEDURAL HISTORY
The Court and the parties are quite familiar with this case. It seems like every day the Plaintiff
files another motion and makes some claim of “bias,” some new veiled threat (in this motion, “Patience
with this Court is wearing thin.”), or wholly disrespects this Court’s authority (in this motion, “Will be
filing a writ next (eyeroll)).” Unfortunately, the Defendants now must implore this Court to use its
inherent authority to start issuing sanctions, if for no other reason than to deter the Plaintiff's blatant
attempt at smearing this Court, perhaps in the form of sternly warning the Plaintiff that it will start

ordering the Plaintiff to pay the Defendants’ costs and attorneys’ fees for responding to any motion that

it finds legally and/or factually baseless. See, e.g., Fink v. Gomez, 239 F.3d 989 (9th Cir. 2001).

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00856-GMN-NJK Document 97 Filed 10/28/19 Page 3 of 6

Briefly, this case involves an unwarranted, retaliatory lawsuit filed by Plaintiff against her
mother’s former employer, PWHLYV; the ultimate holding company for that employer, CEC; and the
lawyers who represented those entities in litigation filed by Plaintiff's mother, Ms. Pierce and Mr.
Thomas (Mr, Thomas was in-house counsel, managing the litigation for Caesars Entertainment entities).
Although Plaintiff filed this matter in state court, it was subsequently removed to federal court based on
federal question jurisdiction. On May 23, 2019, Plaintiff filed a Motion to Remand (ECF No. 9), which
is currently pending before this Court. Other dispositive motions have been filed by the Defendants, and
the Court has stayed discovery pending the resolution of those motions.

On October 7, 2019, Plaintiff filed an Emergency Motion (ECF No. 88) to Expedite Hearing on
Plaintiffs Motion to Remand (ECF No. 9). On October 11, 2019, the Court issued a Minute Order in
Chambers (ECF No. 91), denying Plaintiffs Emergency Motion to Expedite Hearing on Plaintiff's
Motion to Remand (ECF No. 88). The Court noted that Plaintiff's Emergency Motion (ECF No. 88)
complained that the Court had not ruled on her Motion for four months in violation of FRCP 81’s
“ouarantee of a speedy determination” of the action; and claimed, without evidence, that the delay had
“allowed defendants to delete and alter evidence” and “unethically influence witness testimony.” The
Court found that Plaintiff had not demonstrated the existence of an emergency, and denied her
Emergency Motion (ECF No. 88). Following the Court’s denial of that Motion, Plaintiff filed essentially
the same motion again, but as a non-emergency Motion to Expedite Hearing (ECF No. 92). Defendants
now submit this Opposition.

Il. LEGAL ARGUMENT
A. Plaintiff’s Motion Should Be Denied Because Plaintiff is Attempting to Poison the

Court With Inflammatory Vitriol in an Effort To Have This Matter Remanded To
State Court.

As noted above, Plaintiff's Motion to Expedite (ECF No. 92) is not substantially different from
her previous Emergency Motion (ECF No. 88), which this Court denied, except that it contains
additional inflammatory allegations directed at the Court, including that the Court is “aiding defendants
as they always have been,” implying that the Court had not actually read Plaintiff's Emergency Motion,
and complaining that “the Court finds time to attack Plaintiff about evidence and issue other rulings but

cannot remand the action to the proper court.” Unbelievably, Plaintiff ends her Motion to Expedite

3

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00856-GMN-NJK Document 97 Filed 10/28/19 Page 4 of 6

(ECF No. 92) with a handwritten note that she “will be filing a writ next” followed by an “(eyeroll).” It
is clear that Plaintiff is attempting tobe as vitriolic as possible in hopes that this Court will either recuse
itself from the case given the inflammatory (albeit erroneous) attacks, or expedite its consideration of
Plaintiff's Motion to Remand, with the hopes that it will be sent to state court, even though Plaintiffs
Amended Complaint states a federal cause of action, which sufficiently supports its subject matter
jurisdiction in this Court. Such inflammatory comments and improper tactics should not persuade this
Court to consider recusal, or prompt this Court to expedite its consideration of the motion for remand
with the hopes that, by doing so, the Court can absolve itself of any future involvement with Plaintiff.
Rather, Defendants request that the Court decide the motions in ordinary course. Therefore, Defendants
request that this Court deny Plaintiffs Motion to Expedite.

B. Plaintiff’s Motion Should Be Denied Because It Is Based On False Allegations
Against Defendants Regarding Destruction of Evidence.

As in her previous Emergency Motion (ECF No. 88), Plaintiff is alleging that, by not ruling on
her Motion to Remand (ECF No. 9), “the Court is allowing Defendants time to delete and alter
evidence/testimony.” In denying Plaintiffs Emergency Motion (ECF No. 88), the Court noted that
Plaintiff's claims in this regard were without evidence. Nonetheless, Plaintiff has reiterated those same
claims in her Motion to Expedite (ECF No. 92), still in the absence of any evidence. More importantly,
Defendants affirm that Plaintiff could produce no supporting evidence to support her position because
Defendants are not deleting and/or altering any evidence or testimony. Defendants are cognizant of their
obligation to preserve evidence, and are compliant with that obligation. Therefore, because the premise
on which Plaintiff bases her request for an expedited hearing is without merit, Plaintiff's Motion to
Expedite should be denied.

Cc, As Discovery Has Been Stayed, There Is No Prejudice To Plaintiff That Would
Warrant an Expedited Hearing on Plaintiff’s Motion to Remand.

Finally, Plaintiff argues that she is being prejudiced because the motion for remand has not been
resolved. Because discovery has been stayed pending the outcome of that and other potentially case
dispositive motions, there is no prejudice to any party. All things will remain status quo until the
motions are decided. Therefore, this argument does not support Plaintiff's position, and her motion for

an expedited decision on the motion to remand should be denied.

4

 

 
lI
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

il.

Case 2:19-cv-00856-GMN-NJK Document 97 Filed 10/28/19 Page 5 of 6

CONCLUSION

Plaintiff's Motion To Expedite (ECF No, 92) should be denied.
, Ory,

DATED this day of October, 2019.

HALL JAFFE & CLAYTON, LLP

hte, Abhi

RILEY A. CHAYTON i

Nevada Bar No. 005260

7425 Peak Drive

Las Vegas, Nevada 89128

Attorneys for Defendants, Caesars Entertainment
Corporation; PHWLV, LLC dba Planet Hollywood
Resort & Casino; Ethan Thomas

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00856-GMN-NJK Document 97 Filed 10/28/19 Page 6 of 6

CERTIFICATE OF SERVICE
Pursuant to Rule 5(b) of the Federal Rule of Procedure, I hereby certify under penalty of perjury

that I am an employee of HALL JAFFE & CLAYTON, LLP, and that on the , day October, 2019,
the foregoing DEFENDANTS, CAESARS ENTERTAINMENT CORPORATION’S, PHWLV,
LLC D/B/A PLANET HOLLYWOOD RESORT AND CASINO’S, AND ETHAN THOMAS’,
OPPOSITION TO PLAINTIFF’S MOTION TO EXPEDITE HEARING ON PLAINTIFF’S
MOTION TO REMAND/EXTRADITE ACTION TO STATE COURT (ECF NO. 92) was served
upon the parties via the Court’s CM/ECF e-filing and service program, and via U.S. Mail, addressed as

follows, noting that Plaintiff is in proper person:

Latonia Smith
9748 Canyon Landing Ave.
Las Vegas, NV 89166
Plaintiff in Proper Person

Alex L. Fugazzi, Esq.
Michael Paretti
SNELL & WILMER, LLP
3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169
Attorneys for Defendant
SHANNON PIERCE

 

An Employee of
HALL JAFFE & CLAYTON, LEP

 

 
